


EXECUTION VERSION




REVOLVING LOAN AND SECURITY AGREEMENT
 
THIS REVOLVING LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of
October 28, 2009 (the “Effective Date”) is entered into by and between (i), a
Pennsylvania limited liability company (jointly and severally, the “Borrower”),
and WorldGate Communications, Inc., a Delaware corporation, WorldGate Service,
Inc., a Delaware corporation, WorldGate Finance, Inc., a Delaware corporation,
Ojo Services LLC, a Pennsylvania limited liability company, and Ojo Video Phones
LLC (ii) WGI Investor LLC, a Delaware limited liability company (“Lender”).
 
RECITALS
 
WHEREAS, Lender is a shareholder of WorldGate Communications, Inc.;
 
WHEREAS, Borrower has requested that Lender make advances to Borrower from time
to time on a revolving basis in an aggregate principal amount at any time
thereof not to exceed three million dollars ($3,000,000) (the “Maximum Principal
Amount”); and
 
WHEREAS, Lender is willing to make such advances to Borrower on the terms and
subject to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender, intending to be legally
bound, hereby agree as follows:
 
1. Loans and Promissory Note.
 
(a) Commitment to Lend.  Subject to the terms and conditions set forth in this
Agreement, Lender hereby agrees to make advances to Borrower (each a “Loan
Advance” and collectively, the “Loan Advances”) from time to time, during the
period beginning on the date hereof and ending on the Maturity Date (the “Draw
Period”), in an amount up to, but not to exceed, the Maximum Principal Amount in
the aggregate outstanding at any time, for the purposes stated herein
only.  During the Draw Period, subject to the terms and condition of this
Agreement, Borrower may borrow, repay, and re-borrow amounts up to the Maximum
Principal Amount at any time and from time to time.
 
(b) Promissory Note.  The Loan Advances made by Lender hereunder shall be
evidenced by the duly executed Revolving Promissory Note of Borrower to Lender,
dated as of the date hereof in an original principal amount equal to the Maximum
Principal Amount and in the form attached hereto as Exhibit A (as amended,
modified, extended, renewed or replaced from time to time, the “Note”).
 
(c) Repayments.  Borrower shall pay in full any remaining outstanding principal
amount, all accrued but unpaid interest, and all other Obligations on the
Maturity Date.
 

--------------------------------------------------------------------------------


 
(d) Payment of Interest.
 
(i) Subject to Section 7(b)(ii), the principal amount outstanding under the Loan
Advances shall accrue interest from the date of issuance until the Maturity Date
at the rate of ten percent (10%) per annum, compounding daily.  The initial
payment of accrued interest shall be made on June 1, 2010, and payment of
accrued interest shall be made on the first calendar day of each month
thereafter.
 
(ii) Interest will be computed on the basis of a year deemed to consist of 360
days and shall be paid for the actual number of days elapsed.
 
2. Creation of a Security Interest.
 
(a) Grant of Security Interest.
 
(i) Borrower hereby grants to Lender, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Lender, all of Borrower’s right, title and interest in, to and under all the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times be a first priority perfected security interest in the Collateral other
than with respect to Permitted Liens.  If Borrower shall acquire a commercial
tort claim, Borrower shall promptly notify Lender in writing of the general
details thereof and grant to Lender a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Lender.
 
(ii) If this Agreement is terminated, Lender’s security interest in the
Collateral shall continue until the Obligations are repaid in full in
cash.  Upon payment in full in cash of the Obligations and at such time as
Lender’s obligation to make Loan Advances has terminated, Lender shall, at
Borrower’s sole cost and expense, release its security interest in the
Collateral and all rights therein shall revert to Borrower.
 
(b) Authorization to File Financing Statements.  Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder.  Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Lender’s discretion.  Lender shall
promptly provide Borrower with a copy of any such financing statements following
filing.
 
2

--------------------------------------------------------------------------------


 
3. Conditions of Loans.
 
(a) Conditions Precedent to Loan Advances.  Lender’s obligation to make each
Loan Advance is subject to satisfaction of the following conditions:
 
(i) Receipt of an executed Notice of Borrowing (as defined below);
 
(ii) The representations and warranties in Section 4 shall be true in all
material respects on the date of the Notice of Borrowing and the Loan Date (as
defined below);
 
(iii) No Event of Default shall have occurred and be continuing or result from
such Loan Advance;
 
(iv) There shall not have occurred, in Lender’s sole discretion, any Material
Adverse Change.
 
(b) Procedure for Borrowing.  Subject to the prior or simultaneous satisfaction
of the conditions set forth in Section 3(a), to obtain a Loan Advance, Borrower
shall give written notice to Lender in the form attached as Exhibit B (a “Notice
of Borrowing”) not later than the ten (10th) Business Day prior to the date of
the proposed Loan Advance (the “Loan Date”).  Each Notice of Borrowing shall be
in writing and shall specify (a) the Loan Date; (b) the account of Borrower to
be funded and the wire instructions applicable thereto; (c) the purpose for
which such Loan Advance shall be used; and (d) the amount of such proposed Loan
Advance.  Each Loan Advance shall be in an amount of at least
$100,000.  Following Lender’s receipt of a Notice of Borrowing and satisfaction
of the other conditions set forth in Section 3(a), Lender shall deliver the
applicable Loan Advance to Borrower on the Loan Date by wire transfer of
immediately available funds to the account specified by Borrower.
 
4. Representations and Warranties of Borrower.  Each Borrower hereby represents
and warrants to Lender as of the date hereof as follows:
 
(a) Binding Agreement.  The Loan Documents constitute or will constitute, when
issued and delivered, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general,
and general principles of equity.
 
(b) Organization; Power; Authorization.  Each Borrower is a Registered
Organization duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation or incorporation, as the case may
be.  Each Borrower has all requisite power and authority (corporate and
otherwise) to execute, deliver and perform the Loan Documents and to consummate
the transactions contemplated thereby.  The execution, delivery and performance
by Borrower of the Loan Documents and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of Borrower.
 
3

--------------------------------------------------------------------------------


 
(c) Non-Contravention.  Neither the execution and the delivery of the Loan
Documents, nor the consummation of the transactions contemplated hereby, will
(a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Borrower’s charter documents, or, to Borrower’s knowledge, any
restriction of any government, governmental agency, or court to which Borrower
is subject, or (b) conflict with, result in a material breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any material agreement, contract,
lease, license, instrument, or other arrangement to which Borrower is a party or
by which it is bound or to which any of its assets are subject.
 
(d) Collateral.
 
(i) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens. The security interests
and Liens granted to Lender under this Agreement and the other Loan Documents to
which Borrower is a party constitute valid and perfected first priority liens
and security interests in and upon the Collateral to which Borrower now has or
hereafter acquires rights other than with respect to Permitted Liens.  The
Accounts are bona fide, existing obligations of the Account Debtors.
 
(ii) All Inventory is in all material respects of good and marketable quality,
free from material defects.
 
(iii) Borrower is the owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable and no part of the intellectual
property of the Borrower has been judged invalid or unenforceable, in whole or
in part, and to the best of Borrower’s knowledge, no claim has been made that
any part of the intellectual property violates the rights of any third party.
 
(iv) Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (A) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (B) for which a
default under or termination of could interfere with Lender’s right to sell any
Collateral.  Borrower shall provide written notice to Lender within ten (10)
days of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public). Borrower shall take such steps as Lender requests to obtain the
consent of, or waiver by, any Person whose consent or waiver is necessary for
(Y) all such licenses or agreements to be deemed “Collateral” and for Lender to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (Z) Lender to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Lender’s rights and remedies under this Agreement and the other Loan Documents.
 
4

--------------------------------------------------------------------------------


 
(e) Tax Returns and Payments.  Borrower has filed, or caused to be filed, in a
timely manner all material tax returns, reports and declarations which are
required to be filed by it (without requests for extension except as previously
disclosed in writing to Lender).  All information in such tax returns, reports
and declarations is complete and accurate in all material respects.  Borrower
has paid or caused to be paid prior to delinquency all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made by
Borrower for the payment of all accrued and unpaid federal, state, county,
local, foreign and other taxes whether or not yet due and payable and whether or
not disputed.
 
5. Covenants.
 
(a) Affirmative Covenants.
 
(i) Maintenance of Properties.  Borrower shall maintain all tangible property
included in the Collateral in good order and repair, subject to normal wear and
tear, and make all needed and proper repairs to its properties so that
Borrower’s business may be properly and advantageously conducted at all times in
accordance with prudent business management and in compliance with all
governmental requirements and regulations;
 
(ii) Use of Proceeds.  Borrower shall use the proceeds of the Loan Advances
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes;
 
(iii) Insurance.  Borrower shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated.
 
(iv) Further Assurances.  Borrower shall execute any further instruments and
take further action as Lender reasonably requests to perfect or continue
Lender’s security interest in the Collateral or to otherwise effect the purposes
of this Agreement.
 
(b) Negative Covenants.  Borrower shall not, without Lender’s prior written
consent:
 
(i) Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; (c)
in connection with Permitted Liens; and (d) of non-exclusive licenses for the
use of the property of Borrower or its subsidiaries in the ordinary course of
business;
 
5

--------------------------------------------------------------------------------


 
(ii) Mergers or Acquisitions.  Merge or consolidate, or permit any of its
subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A subsidiary may merge or
consolidate into another subsidiary or into Borrower; provided that, in the case
of a merger of a subsidiary into Borrower, Borrower shall remain the surviving
entity.
 
(iii) Indebtedness.  Borrow money or engage in any other financing transaction
for borrowed money except under this Agreement and except for trade payables
incurred in the ordinary course of Borrower’s business;
 
(iv) Encumbrances.  Create, incur, allow, or suffer any Lien on any Collateral,
or assign or convey any right to receive income or permit any of Borrower’s
subsidiaries to do so, or permit any Collateral not to be subject to the first
priority security interest granted herein, in each case, other than with respect
to Permitted Liens;
 
(v) Loans.  Make any loan to any Person except receivable, prepaid items or
deposits incurred in the ordinary course of business; or
 
(vi) Capital Expenditures.  Make nor agree to make any material capital
expenditures.
 
6. Representations and Warranties of Lender.
 
(a) Binding Agreement.  This Agreement constitutes or will constitute, when
issued and delivered, a valid and binding obligation of Lender, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights in general, and general
principles of equity.
 
(b) Organization; Power; Authorization.  Lender is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Lender has full limited liability company power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
Lender of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action.
 
(c) Non-Contravention.  Neither the execution and the delivery of the Loan
Documents, nor the consummation of the transactions contemplated hereby, will
(a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Lender’s charter documents, or, to Lender’s knowledge, any
restriction of any government, governmental agency, or court to which Lender is
subject, or (b) conflict with, result in a material breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any material agreement, contract,
lease, license, instrument, or other arrangement to which Lender is a party or
by which it is bound or to which any of its assets are subject
 
6

--------------------------------------------------------------------------------


 
7. Events of Default; Remedies Upon Default.
 
(a) Events of Default.  The occurrence of any of the following events shall
constitute an event of default (each, an “Event of Default”) hereunder:
 
(i) Borrower fails to pay timely any of the principal and any accrued interest
or other amounts due under the Loan Documents when the same becomes due and
payable;
 
(ii) Borrower (A) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law for the relief
of, or relating to, debtors, now or hereafter in effect; (B) applies for or
consents to the appointment of a custodian, receiver, trustee, sequestrator,
conservator or similar official for Borrower or for a substantial part of
Borrower’s assets; (C) makes a general assignment for the benefit of creditors;
(D) becomes unable to, or admits in writing its inability to, pay its debts
generally as they come due; or (E)  takes any corporate action in furtherance of
any of the foregoing;
 
(iii) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, sequestrator,
conservator, assignee for the benefit of creditors (or other similar official)
is appointed to take possession, custody or control of any property of Borrower;
 
(iv) One or more final and non-appealable judgments for the payment of money in
an amount, individually or in the aggregate, of at least $100,000 (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) are entered by a court of competent jurisdiction against
Borrower which judgment remains undischarged, unsatisfied, unvacated or unstayed
for a period of ten (10) days after such judgment becomes final and
non-appealable (and Lender shall not be required to make any Loan Advances prior
to the satisfaction, vacation or stay of such judgment, order or decree);
 
(v) A default or breach occurs under any agreement between Borrower and any
creditor of Borrower that signed a subordination, intercreditor, or other
similar agreement with Lender, or any creditor that has signed such an agreement
with Lender breaches any terms of such agreement;
 
(vi) Any representation, warranty or other statement made by Borrower in the
Loan Documents, or any other agreement or other document delivered in connection
with any of the Loan Documents, shall prove to have been false or misleading in
any material respect when made;
 
7

--------------------------------------------------------------------------------


 
(vii) Borrower violates any covenant set forth in Section 5 hereof; or
 
(viii) After the date hereof, Borrower grants any Person, other than Lender, any
Lien or other encumbrance on all or any substantial part of its assets, other
than (A) with respect to Permitted Liens or (B) with respect to any Lien or
other encumbrance that is junior in priority to the Lien created by Section 2
hereof.
 
(b) Remedies Upon Default.
 
(i) Upon the occurrence of an Event of Default hereunder:
 
(A) all unpaid principal, accrued interest and other amounts owing hereunder
shall, at the option of Lender, be immediately due and payable by Borrower;
 
(B) Lender may terminate its commitment to make additional Loan Advances; and
 
(C) Lender may proceed to protect and enforce its right by suit in the specific
performance of any covenant or agreement contained in the Loan Documents or in
aid of the exercise of any power granted in the Loan Documents or may proceed to
enforce the payment of the Loan Documents or to enforce any other legal or
equitable rights as Lender may have, including exercising any right or remedies
available to Lender under the Loan Documents and under the Code (including
disposal of the Collateral pursuant to the terms thereof).
 
(ii) Any and all amounts (including principal, unpaid interest and all
reasonable costs and expenses of collection, including reasonable attorneys’
fees) outstanding hereunder after an Event of Default shall bear interest from
the date due until paid at the rate of fifteen percent (15%) per annum.
 
(c) Power of Attorney.  Borrower hereby irrevocably appoints Lender as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Lender determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Lender or a third party as the Code permits.
 
8

--------------------------------------------------------------------------------


 
(d) Application of Payments and Proceeds.  If an Event of Default has occurred
and is continuing, Borrower shall have no right to specify the order or the
accounts to which Lender shall allocate or apply any payments required to be
made by Borrower to Lender or otherwise received by Lender under this Agreement
when any such allocation or application is not specified elsewhere in this
Agreement.  If an Event of Default has occurred and is continuing, Lender may
apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Lender shall determine in its sole discretion.  If Lender, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Lender
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Lender of cash
therefor.
 
(e) Lender’s Liability for the Collateral.  So long as Lender complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (i) any loss or damage to the Collateral; (ii) any diminution
in the value of the Collateral; or (iii) any act or default of any carrier,
warehouseman, bailee, or other Person.  So long as Lender complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Borrower bears all risk of loss,
damage or destruction of the Collateral.
 
8. Other Provisions.
 
(a) Demand Waiver; Representations and Expenses.  Borrower waives presentment,
notice of dishonor, protest and notice of protest of this Agreement and the Note
and all other notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of the Loan Documents, and shall pay
reasonable out-of-pocket costs and expenses of collection when incurred by
Lender, including, without limitation, reasonable attorneys’ fees and expenses
 
(b) Waivers by Lender; Remedies Cumulative.  Lender’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Lender and
then is only effective for the specific instance and purpose for which it is
given. Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Lender has all rights and remedies provided under the
Code, by law, or in equity.  Lender’s exercise of one right or remedy is not an
election, and Lender’s waiver of any Event of Default is not a continuing
waiver. Any delay in exercising any remedy by Lender is not a waiver, election,
or acquiescence.
 
9

--------------------------------------------------------------------------------


 
(c) Binding Agreement; Governing Law.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the State of Delaware and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.
 
(d) Further Assurances.  The parties hereto agree to execute and deliver all
such other papers and documents and to take such other further actions that may
be reasonably necessary or appropriate to carry out the terms of this Agreement.
 
(e) Entire Agreement; Amendment.  The Loan Documents contain the entire
agreement among the parties with respect to the subject matter hereof and there
are no agreements, understandings, representations, or warranties regarding the
subject matter hereof that are not set forth herein.  This Agreement may not be
amended or revised except by a writing signed by Borrower and Lender.
 
(f) Notices.  Any notices required or permitted to be sent to Borrower or Lender
shall be delivered to the address of Borrower or Lender, as applicable, as set
forth below.  All notices required or permitted hereunder, to be effective,
shall be in writing and shall be deemed effectively given: (i) when sent by
confirmed facsimile if sent during normal business hours of the recipient, and
if not, then on the next Business Day, (ii) three (3) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.
 
If to Borrower, to:


WorldGate Communications, Inc.
3190 Tremont Avenue
Trevose, PA 19053
Attention: Chief Financial Officer
Facsimile: 215-354-1049


with a copy (which shall not constitute notice) to:


WorldGate Communications, Inc.
3190 Tremont Avenue
Trevose, PA 19053
Attention: General Counsel
Facsimile: 215-354-1049
 
10

--------------------------------------------------------------------------------




If to Lender, to:


WGI Investor LLC
349-L Copperfield Blvd, #392
Concord, NC 28025
Attention:  Robert Stevanovski, Manager
Facsimile:  704.260.3304


with a copy (which shall not constitute notice) to:


WGI Investor LLC
349-L Copperfield Blvd, #392
Concord, NC 28025
Attention:  General Counsel
Facsimile:  704.260.3304


(g) Counterparts.  This Agreement may be executed in one or more counterparts,
all of which when taken together shall constitute but one instrument, and in the
event any signature is delivered by facsimile or “.pdf” transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” were an original thereof.
 
(h) Severability.  The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity or enforceability of
any other provision hereof.
 
(i) Captions.  The captions herein have been inserted solely for convenience of
reference and in no way define, limit, or describe the scope or substance of any
provision of this Agreement.
 
(j) Interpretation.  All pronouns used herein shall include the masculine,
feminine, and neuter gender as the context requires.  All defined terms shall
include both the plural and singular case as the context requires.
 
(k) Restriction on Assignment.  Notwithstanding anything herein to the contrary,
Borrower shall not assign this Agreement without obtaining the prior written
approval of Lender.  Lender may assign or transfer any of its rights or
obligations under the Loan Documents without the consent of Borrower, and the
provisions of the Loan Documents shall be binding upon and inure to the benefit
of such assignee or transferee.  Any attempted assignment in violation of this
Section 8(k) shall be void and the other party hereto shall not recognize any
such purported assignment.
 
(l) Borrower Matters.  Any Borrower may, acting singly, request a Loan Advance
hereunder. Each Borrower hereby appoints each other Borrower as such Borrower’s
agent for all purposes hereunder, including with respect to requesting Loan
Advances hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Loan Advances made hereunder, regardless of which
Borrower actually receives said Loan Advances, as if each Borrower hereunder
directly received all Loan Advances. Each Borrower waives any suretyship
defenses available to it under the Code or any other applicable law.  Each
Borrower waives any right to require Lender to: (i) proceed against any Borrower
or any other Person; (ii) proceed against or exhaust any security; or (iii)
pursue any other remedy. Lender may exercise or not exercise any right or remedy
it has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability hereunder. Notwithstanding any other provision of this Agreement or
any other Loan Document, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of Lender under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement, any other Loan Document or otherwise and all
rights that it might have to benefit from, or to participate in, any security
for the Obligations as a result of any payment made by Borrower with respect to
the Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 8(l) shall be null and void. If any payment is made to a
Borrower in contravention of this Section 8(l), such Borrower shall hold such
payment in trust for Lender and such payment shall be promptly delivered to
Lender for application to the Obligations, whether matured or unmatured.
 
11

--------------------------------------------------------------------------------


 
9. Definitions.  As used in this Agreement:
 
(a) “Account” means all present and future rights of Borrower to payment for
goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.
 
(b) “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
(c) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which banking institutions in the State
of Delaware are authorized or required by law or governmental action to close.
 
(d) “Code” means the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of Delaware; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s security interest in any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the State of Delaware, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
 
 
12

--------------------------------------------------------------------------------


 
(e) “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit C.
 
(f) “Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
(g) “Inventory” means all “inventory” as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
(h) “Lien” means any claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.
 
(i) “Loan Documents” means this Agreement and the Note, each as amended,
restated, or otherwise modified.
 
(j) “Material Adverse Change” means (i) any impairment in the perfection or
priority of Lender’s security interest in the Collateral, other than with
respect to any Permitted Lien, or in the value of such Collateral; (ii) a
material adverse change in the business, operations or condition (financial or
otherwise) of Borrower; or (iii) a material impairment in the prospect of
repayment of any portion of the Obligations.
 
(k) “Maturity Date” means October 28, 2014.
 
(l) “Obligations” means Borrower’s obligation to pay when due any debts,
principal, interest, and other amounts Borrower owes Lender now or later under
the Loan Documents.
 
(m) “Permitted Liens” means (i) Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the treasury regulations adopted
thereunder; (ii) purchase money Liens (A) on Equipment acquired or held by
Borrower incurred for financing the acquisition of Equipment securing no more
than One Hundred Thousand Dollars ($100,000) in the aggregate amount
outstanding, or (B) existing on Equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the Equipment; (iii)
statutory Liens securing claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other Persons imposed without action of such
parties; provided that, the aggregate amount of such Liens does not at any time
exceed One Hundred Thousand Dollars ($100,000.00); and (iv) Liens incurred in
the extension, renewal or refinancing of the indebtedness secured by Liens
described in (i) through (ii), but any extension, renewal or replacement Lien
must be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness may not increase.
 
13

--------------------------------------------------------------------------------


 
(n) “Person” means an individual, corporation association, partnership, limited
liability company, joint venture, trust, government, agency department or any
other entity.
 
(o) “Records” means all of Borrower’s present and future books of account of
every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).
 
(p) “Registered Organization” means any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made.
 


[SIGNATURE PAGE FOLLOWS]
 
 


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Revolving Loan and
Security Agreement as of the date first above written.


BORROWER:
 
WORLDGATE COMMUNICATIONS, INC.
 
By:  /s/ Christopher V. Vitale                
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
WORLDGATE SERVICE, INC.
 
By:  /s/ Christopher V. Vitale                
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
WORLDGATE FINANCE, INC.
 
By:  /s/ Christopher V. Vitale                
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
OJO SERVICE LLC
By: WorldGate Communications, Inc., its sole member
 
By:  /s/ Christopher V. Vitale                
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
OJO VIDEO PHONES LLC
By: WorldGate Communications, Inc., its sole member
 
By:  /s/ Christopher V. Vitale                
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
LENDER:
 
WGI INVESTOR LLC
 
 
By: /s/ Robert Stevanovski            
Name:  Robert Stevanovski
Title:  Manager



 
 

--------------------------------------------------------------------------------

 


Exhibit A




Form of Promissory Note


REVOLVING PROMISSORY NOTE


Up to $3,000,000
October 28, 2009



FOR VALUE RECEIVED, WORLDGATE COMMUNICATIONS, INC., a Delaware corporation,
WORLDGATE SERVICE, INC., a Delaware corporation, WORLDGATE FINANCE, INC., a
Delaware corporation, OJO SERVICE LLC, a Pennsylvania limited liability company,
and OJO VIDEO PHONES LLC, a Pennsylvania limited liability company (jointly and
severally, the “Borrower”), hereby absolutely, irrevocably, unconditionally and
jointly and severally promises to pay to the order of WGI INVESTOR LLC, a
Delaware limited liability company (“Lender”), in United States dollars and in
immediately available funds, the principal sum of THREE MILLION DOLLARS
($3,000,000), or such lesser amount as may be advanced by Lender to the Borrower
from time to time in accordance with that certain Revolving Loan and Security
Agreement dated as of October 28, 2009, between the Borrower and Lender (as it
may be amended, modified, extended or restated from time to time, the “Loan
Agreement”), together with interest thereon, as provided in the Loan
Agreement.  Notwithstanding the foregoing, the aggregate principal amount
outstanding under this Revolving Promissory Note (this “Note”) shall not exceed
three million dollars ($3,000,000).  This Note is subject to all of the terms
and conditions set forth in, and such terms and conditions are hereby
incorporated herein by reference to, the Loan Agreement.  All capitalized terms
not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.  In the event of any conflict between the provisions of this Note and
the Loan Agreement, the provisions of the Loan Agreement shall prevail.


The obligations of the Borrower evidenced by this Note are secured as set forth
in the Loan Agreement.


Except as otherwise provided in the Loan Documents, all outstanding principal
and interest with respect to Loan Advances shall be due and payable in full in
cash on the Maturity Date.  The daily unpaid principal balance outstanding under
this Note shall bear interest at the rate(s) set forth in the Loan
Agreement.  The Loan Advances may be prepaid in whole or in part at any time
without premium or penalty and amounts repaid may be re-borrowed in accordance
with the provisions of the Loan Agreement.


Upon the occurrence of an Event of Default, Lender shall have, and shall be
entitled to exercise, all of the rights and remedies set forth in the Loan
Documents.


All payments in respect of amounts outstanding under this Note shall be paid in
immediately available funds to the account(s) specified by Lender from time to
time.  Any payment due in respect of this Note which falls due on a day other
than a Business Day shall be made on the next Business Day.
 

--------------------------------------------------------------------------------




The Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note.  No release of any
security for the payment of this Note or extension of time for payment of this
Note, and no alteration, amendment or waiver of any provision of this Note made
by agreement between Lender and any other Person shall release, discharge,
modify, change or affect the liability of the Borrower under this Note.


Each right, power and remedy of Lender under this Note, the Loan Agreement, any
other Loan Document, or under applicable laws shall be cumulative and
concurrent, and the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies.  No failure or delay by Lender to insist upon the strict
performance of any one or more provisions of this Note, the Loan Agreement, any
other Loan Document, or to exercise any right, power or remedy consequent upon
an Event of Default shall constitute a waiver thereof, or preclude Lender from
exercising any such right, power or remedy.  No modification, change, waiver or
amendment of this Note shall be deemed to be made unless in writing signed by
the Borrower and Lender. This Note shall inure to the benefit of and be binding
upon the Borrower and Lender and their respective successors and assigns;
provided that except as set forth in the Loan Agreement, the Borrower shall have
no right to assign any of its rights or delegate any of its obligations under
this Note and provided further there shall be no restrictions of any nature on
Lender’s right to assign this Note or its rights hereunder.  The invalidity,
illegality or unenforceability of any provision of this Note shall not affect or
impair the validity, legality or enforceability of any other provision.  This
Note shall be deemed to be made in, and shall be governed by the laws of, the
State of Delaware (without regard to its conflicts of laws principles).



 

[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Revolving Promissory Note has been duly executed by the
undersigned as of the day and year first above written.


 
BORROWER:


WORLDGATE COMMUNICATIONS, INC.


By:  ________________________
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
WORLDGATE SERVICE, INC.


By:  ________________________
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
WORLDGATE FINANCE, INC.


By:  ________________________
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
OJO SERVICE LLC
By: WorldGate Communications, Inc., its sole member


By:  ________________________
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary
 
OJO VIDEO PHONES LLC
By: WorldGate Communications, Inc., its sole member


By:  ________________________
Name:  Christopher V. Vitale
Title:  SVP, Legal and Regulatory, General Counsel and Secretary

 
 


 
 

--------------------------------------------------------------------------------

 


Exhibit B


Form of Notice of Borrowing/Loan Advance Request
 
NOTICE OF BORROWING/LOAN ADVANCE REQUEST
 
Date:                      [________], 20__
WGI Investor LLC
349-L Copperfield Blvd, #392
Concord, NC 28025


Attention:                                Robert Stevanovski, Manager
 
Advance Request:                             Revolving Loan and Security
Agreement


Dear Robert:
Reference is made to that certain Revolving Loan and Security Agreement (as from
time to time amended, varied, supplemented or otherwise modified, the “Loan
Agreement”), dated as of October 28, 2009, by and between (i) WorldGate
Communications, Inc., a Delaware corporation, WorldGate Service, Inc., a
Delaware corporation, WorldGate Finance, Inc., a Delaware corporation, Ojo
Service LLC, a Pennsylvania limited liability company, and Ojo Video Phones LLC,
a Pennsylvania limited liability company (jointly and severally, the
“Borrower”), and (ii) WGI Investor LLC, a Delaware limited liability company
(“Lender”).
This is a Notice of Borrowing.  All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Loan Agreement.


1.  
LOAN ADVANCE REQUEST

 
In accordance with the Loan Agreement, the undersigned hereby requests that
Lender make a Loan Advance as follows:
 
a.      
Loan Date:  [________], 20__

 
b.      
Amount of Loan Advance:  US [$___________],1 to be disbursed as follows:

 
[INSERT APPLICABLE BORROWER]


Account Information
[INSERT APPLICABLE INFORMATION]


c.       
Purpose for which Loan Advance will be used:  ______________________.

 
2.           CERTIFICATION.
The Borrower hereby certifies that (a) the representations and warranties in
Section 4 of the Loan Agreement are true in all material respects as of the date
hereof, (b) no Event of Default (i) has occurred that is continuing as of the
date hereof and (ii) will result from the Loan Advance requested hereunder and
(c) no Material Adverse Change has occurred.
 
Sincerely,


WorldGate Service, Inc.







--------------------------------------------------------------------------------

 


 
 1
At least $100,000.



 
 

--------------------------------------------------------------------------------

 


Exhibit C


Description of Collateral


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:


1.
All Accounts and other indebtedness owed to Borrower;



2.
All present and future contract rights, general intangibles (including, but not
limited to, tax and duty refunds, intellectual property, registered and
unregistered patents, trademarks, service marks, copyrights, trade names,
applications for the foregoing, technology, software, know-how, designs, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, mailing
lists, licenses, whether as licensor or licensee, choses in action and other
claims and existing and future leasehold interests in equipment, real estate and
fixtures), chattel paper, documents, instruments, securities, investment
property, letters of credit, proceeds of letters of credit, bankers’ acceptances
and guaranties;



3.
All present and future monies, securities, credit balances, deposits, deposit
accounts and other property of Borrower now or hereafter held or received by or
in transit to Lender, any Lender or any of their respective affiliates or at any
other depository or other institution from or for the account of Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise,
and all present and future Liens, security interests, rights, remedies, title
and interest in, to and in respect of Accounts and other Collateral, including,
without limitation, (a) rights and remedies under or relating to guaranties,
contracts of suretyship, letters of credit and credit and other insurance
related to the Collateral, (b) rights of stoppage in transit, replevin,
repossession, reclamation and other rights and remedies of an unpaid vendor,
lienor or secured party, (c) goods described in invoices, documents, contracts
or instruments with respect to, or otherwise representing or evidencing,
Accounts or other Collateral, including, without limitation, returned,
repossessed and reclaimed goods, and (d) deposits by and property of Account
Debtors or other Persons securing the obligations of Account Debtors;



4.
All Inventory;



5.
All Equipment;



6.
All Records; and



7.
All products and proceeds of the foregoing, in any form, including, without
limitation, insurance proceeds and any claims against third parties for loss or
damage to or destruction of any or all of the foregoing.





 

